DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
[0037] refers to #26 wherein #46 is believed to be the DBR intended to be referenced.  
Appropriate correction is required.
Claim Objections
Claims 1- 4, 6 and 10 are objected to because of the following informalities:  
Claims 1-4, 6 and 10 appear to have issues directed to formatting of the wrapping of text from the end of a first line to a second without the use of hyphens. Please see the end of line 2 to the beginning of line 3 of claim 1 for an example (…st…ructure…).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The term "low" in claim 7 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, the limitation will be understood to be referring to a refractive index value lower than any other layer in the laser structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (“Slow light amplifier laterally integrated with VCSEL, Applicant submitted prior art) in view of Dijaili et al. (US 2003/0095326).
With respect to claim 1, Shimada teaches a surface-emitting laser comprising: an output unit having an oblong-shaped VCSEL (vertical-cavity surface-emitting laser) structure (fig.1 slow light amplifier); and a driving circuit structured to inject a current value into the VCSEL structure so as to maintain an amplification state (fig.1 upper p electrode, bottom n electrode), wherein the output unit is structured such that a coherent seed light is received via one end of the VCSEL structure in a longitudinal direction, such that the seed light propagates as a slow light through the VCSEL structure in a longitudinal direction while being reflected multiple times in the VCSEL structure in a vertical direction (fig.1 VCSEL seed input to amplifier following path of arrows), and such that an output light is extracted from an upper surface of the VCSEL structure (fig.1). Shimada does not specify that the driving current is larger than an oscillation threshold such that an oscillation state is produced in the VCSEL (slow light amplifier). Dijaili teaches a similar VCSEL type amplifier using an input seed (fig.5a) wherein the benefits of biasing the VCSEL above threshold thereby producing an oscillation state are taught ([0011-12]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a drive current for the VCSEL amplifier of Shimada which is above threshold thereby providing an oscillation state as taught by Dijaili in order to provide more even amplification of the input seed light (Dijaili, [0011-12]).
With respect to claim 3, Shimada teaches a seed light source structured to generate the seed light and the output unit are integrated adjacent to each other in the longitudinal direction such that they share the VCSEL structure (fig.1).

With respect to claim 7, Shimada further teaches the VCSEL structure of the seed light source comprises a low-refractive-index layer (the AlGaAs layer of the reflector is of a lower index than the InGaAs layer in the active region).
With respect to claim 9, Shimada teaches the device outlined above, but does not teach the output unit is formed such that it is bent in a zig-zag manner. Dijaili further teaches increasing the number of DBR lasers of the upper DBR in subsequent amplifier stages (fig.5a, [0058]) which results in an output unit bent in a zig-zag manner when following the path of light reflection. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize multiple amplifier stages with increasing upper DBR layers in the device of Shimada as taught by Dijaili in order to increase the amplification in a desired manner by balancing noise. Note this results in the zig-zag type bend in the output unit when following the path of light reflection with the vertical offsets from increasing DBR layers.


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Walker et al. (US 7065300).
Note that dissimilar materials would produce different wavelengths such as lambda1 < lambda2.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier boosting single mode power”, Applicant submitted prior art).
With respect to claim 5, Shimada, as modified, teaches the device outlined above, but does not teach the VCSEL structure of the seed light source and the output unit comprises an air gap layer, and wherein the air gap layer on the seed light source side is structured to have a variable thickness that can be controlled by means of a micromachined structure. Nakahama teaches a similar seed source with VCSEL amplifier structure (fig.1a) wherein the use of a MEMs adjustable air gap is taught (fig.1a air gap, 
With respect to claim 8,  Shimada teaches the device outlined above, but does not teach the seed light source has a coupled resonance structure. Nakahama further teaches an oxide formed to provide a coupled resonance structure (final paragraph pg.547 to beginning paragraph pg.548). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the oxide based resonance structure of Nakahama in the device of Shimada in order to efficiently couple light to the VCSEL type amplifier via forming a waveguide (Nakahama, final paragraph pg.547 to beginning paragraph pg.548).
With respect to claim 10, Shimada teaches the device outlined above, but does not teach an optical confinement layer that forms the active-layer VCSEL structure is structured to have a refractive index that is smaller than an average refractive index of the upper DBR and the lower DBR so as to cut off a waveguide mode due to total reflection. Nakahama further teaches the device to be designed such that a cut-off wavelength (waveguide mode) is established for the plane wave (Nakahama, final paragraph pg.547). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the cut-off waveguide structure of Nakahama in the device of Shimada to confine operation to a desired wavelength of light.
Shimada and Nakahama do not specify the cut-off is established via the active region refractive index being lower than an average refractive index of the DBRs. The particular means of establishing the cut-off wavelength does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the refractive index modification means to establish a cut-off wavelength by an obvious engineering design choice allowing for production of desired wavelength .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6847769 teaches the relationship between refractive index differences in the core/clad of an amplifier (abstract).
The following references teach similar VCSEL type amplifier structures with integrated sources:
Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier”, The Japan Society of Applied Physics, MOC’11, 10/30-11/02-2011)
2018/0059586

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828